Citation Nr: 0101230	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a right hip 
disability.

2. Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




REMAND

The veteran had verified active military service from June 
1955 to February 1959.  He has also reported that he had 
reserve service from March 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran's service medical records associated with his 
period of active duty as well as his period of reserve 
service with the Utah Air National Guard are not available 
for review.  Examination of the claims file reflects that the 
RO has made numerous unsuccessful attempts to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  In July 1998, the NPRC responded that 
the veteran had "fire related service."  This means that 
the veteran's service medical records were presumed to be in 
the area of the NPRC destroyed by the fire in July 1973.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court), in O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), has held that where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  In addition, the 
VA must make a reasonably exhaustive search for relevant 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  See also Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Requests for Service Records, paragraph 4.23, Fire-Related 
Cases.

Subsequently, upon repeat inquiry from the RO in June 1999, 
the NPRC responded that Morning Reports for the veteran unit 
had been obtained.  These records showed that the veteran had 
been on leave for 28 days.

As noted above, the veteran had service with the Utah Air 
National Guard from March 1959 to June 1963.  However, there 
is no evidence in the claims file to suggest that the RO made 
direct inquiry to the Utah Air National Guard with respect to 
the veteran's medical records.  

Similarly, the evidence of record reflects that, in November 
1969, the veteran received treatment from N. C. Capel, M.D, a 
physician in Salt Lake City, Utah.  Additionally, the veteran 
and his ex-spouse have stated that he was also treated at a 
hospital in Salt Lake City, Utah.  However, there is no 
indication in the claims file to reflect that the RO 
attempted to obtain treatment records pertaining to the 
veteran from these sources.

The evidence of record includes a letter from a fellow 
service member with whom the veteran served which states 
that, in 1958, the fellow service member witnessed the 
veteran laying on the tarmac after falling 6 to 8 feet from 
an aircraft maintenance stand.  The fellow service member 
also recalled that examination and X-ray studies of the 
veteran did not show broken bones; however, the veteran was 
bruised and sore and "[i]t was a few weeks before [the 
veteran] was back to what seemed to be his normal physical 
self."  Accordingly, the veteran should be afforded a VA 
examination by an appropriate specialist to determine if any 
current disabilities for which he claims service connection 
are attributable to this incident.

Further, the evidence on file reflects that the veteran had 
filed a claim for benefits from the Social Security 
Administration (SSA).  However, it does not appear that the 
RO has requested all medical and adjudication records 
relating to the veteran's SSA disability benefits.  Based on 
the veteran's contentions, the Board is of the opinion that 
the SSA may have additional records that could be relevant to 
adjudication of the issues on appeal.  Accordingly, the Board 
concludes that a request should be made for these records.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:


1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
hip impairment and cardiovascular 
complaints, including atrial 
fibrillation, since service.  After 
securing the necessary release, the RO 
should obtain these records.  The 
attention of the RO is specifically 
directed to any pertinent records 
available from Dr. Capel and the 
hospital in Salt Lake City, Utah.


2. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
The RO should request that the Air 
National Guard/Reserve unit(s) to 
which the veteran had been assigned 
and the NPRC (or any other appropriate 
organization) search for service 
medical records.  The RO should 
request that the respondent state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that the 
records are unavailable, this should 
be noted in writing in the claims 
folder.  To the extent that the 
veteran's assistance is needed in 
determining the units to which he had 
been assigned, or other details for an 
informed request, his assistance 
should be requested.


3. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

4. The veteran should be afforded a VA 
examination by an appropriate 
specialist in order to determine the 
present nature and severity of his hip 
impairment.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  The 
examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset of any 
diagnosed hip disorder to include 
whether such disorder is reasonably 
shown to be related to the veteran's 
period of service, to include when he 
fell off of an aircraft maintenance 
stand in 1958.  A complete rationale 
for any opinion expressed should be 
provided.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  If an opinion 
cannot be expressed without resorting 
to speculation, it should be so 
stated.

5. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the veteran's claims.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  For further guidance on 
the processing of this case in light 
of the changes in the law, the RO 
should refer to VBA Fast Letters 00-
87, 00-92, and 01-02, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to report for examination may adversely affect 
his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


